            Case 1:19-cv-02142-RMB-BCM Document 32 Filed 03/19/19 Page 1 of 1
            Case 1:19-cv-02142-RMB-BCM Document 31 Filed 03/19/19 Pag~ 1 of 1

                                                                                900 Third Avenue New York, NY 10022-4775
                                                                                  Tel: (212) 508-6700 I Fax (212) 371-1084
Tannenbaum Helpern                                                                             www.thsh com I @THSHLAW
Syracuse & Hirschtritt             LLP



     Paul D. Sarkozi
                                         fvltinO EHDORSED
     Direct Dial: (212) 508-7524
     E-mail: sarkozi@thsh.com



     Via ECF and Hand Delivery




     Honorable Richard M. Berman
     United States District Judge
     United States Courthouse
     500 Pearl Street
     New York, New York 10007

                 Re:        Lek Securities Corporati
                            Case 1: 19-cv-02142-       -BCM
                            =~~,::__:::~~_!_!::...~~....;.;
                                                                               ?~if-~~
                                                           .......__ _ _ _ _ _RicharJ
                                                                              ____    M_Berman.   U.S.D.J.........
                                                                                         , __ ,________


      Dear Judge Berman:

              The parties have been able to schedule a mediation with Magistrate Judge Moses on
       March 25, 2019 from 9 am to 12 noon. Due to the Magistrate Judge's limited availability (even
       though she was incredibly flexible, including offering the parties time on Saturdays), due to
       various scheduling conflicts, this was the earliest date the parties were able to schedule. In light
       of these developments, the parties jointly request that the Court adjourn the Status Conference,
       currently scheduled for March 21 at 2:00 pm, until the afternoon of March 28, 2019, if that time
       works for the Court. The Defendants have agreed to extend the temporary restraining order until
       the proposed rescheduled Status Conference.




        cc:        (Via Email and ECF)
                   Howard Schiffman, Esq.
                   Robert Landy, Esq.                                             USDCSDNY
                   Brian S. Cousin, Esq.
                                                                                  DOCUMENT
                                                                                  ELECTRO NI CALLY FILED
                                                                                  DOC#: ----,-~------11--,---
                                                                                  DATE PILED:.~H-#_._,_,__._
